Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to reply of 4/4/2022

 
Claims pending	1-31,133,135-137,155-164
Claims withdrawn	 9-24,28-31,133,135-137,155-164 and 25 
Claims currently under consideration	1-8,26-27 


Priority
This application has a filing date of 12/19/2019 and is a 371 of PCT/US18/45271 08/03/2018. PCT/US18/45271 has PRO 62/616,624 01/12/2018. PCT/US18/45271 has PRO 62/540,953 08/03/2017.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 4/4/2022 is acknowledged.
Claims 9-24,28-31,133,135-137,155-163,164 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.
Applicant’s election without traverse of the chemical structure(s) illustrated on p 3 in the reply filed on 4/4/2022 is acknowledged.
Claim 25 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8,26,27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tykwinski (2012 Synthesis 14:1915-22)
The Tykwinski paper discloses throughout the document and especially table 1 and/or scheme 3, for example, libraries comprising 5 or 7 polyynes which encompass Applicant’s elected species and read on claims 1,2 (e.g. conjugation to nanoparticles or microparticles via nucleophilic aromatic substitution), inherently on 3; and claims 5,6,7,8 and 26 when R1=R2=Ph or R1= SiMe3, R2=Ph; n is 1-7.
Regarding ‘substituents which target specific organelles or cellular compartments’ and ‘polyynes having well-resolved surface-enhanced Raman peaks with less than 10% cross-talk’ of claims 4 and 27 respectively, as interpreted in MPEP 2112 V, 2112.01 II, the courts have held where the claimed and prior art products are identical or substantially identical in structure, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) whereas a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Here, the examiner submits the polyynes of Tykwinski appear identical in structure as those claimed thus, absent evidence to the contrary, they have properties of having well-resolved surface-enhanced Raman peaks with less than 10% cross-talk and/or target specific organelles or cellular compartments.
Please note as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639